AUG t 1 201
UNITED STATES DISTRICT COURT Cidfk, U.S. DiSffle & Bankfuptcy

C t f ' '
FOR THE DISTRICT OF COLUMBIA our s orthe Dlstnct of Columbla

Jerome L. Grimes, )
)

Plaintiff, )

)

v. ) ` Civil Action No. 17-1378 (UNA)

)

)

AMI Clearly-Trornbly et al., )
)

Defendants. )

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff s pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule S(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz`sch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a); see Ashcrofl‘ v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355
F.3d 66l, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75
F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff currently resides at a psychiatric hospital in Sykesville, Maryland. He has filed a
complaint under 42 U.S.C. § 1983 for “invasion of privacy with terror intent.” Cornpl. Caption.
Plaintiff seeks $77,000 in monetary relief. Compl. at 2. The complaint, listing eleven
defendants, consists of cryptic statements that fail to provide any notice of a claim and the basis
of federal court jurisdiction A separate order of dismissal accompanies this Memorandum

Opinion.

aaa

Date: August ll , 2017 United States District Judge